Citation Nr: 1140335	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  09-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation on the basis of individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefit sought on appeal.

The Veteran appeared at a Travel Board hearing in August 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The Veteran submitted additional evidence at the hearing for which she waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the delay, additional development is needed prior to further disposition of the claim.

There is documentation in the claims file to the effect the Social Security Administration denied the Veteran's application for disability benefits in January 2009.  At the hearing, however, the Veteran related that her appealed was granted by a Social Security Administration administrative law judge in November 2010.  See Transcript, p. 4.  This additional evidence is not in the claims file.  Hence, a remand is necessary to obtain it, as it will be relevant to the Board's appellate review of the Veteran's appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran also testified that her service-connected disabilities have worsened since her last examination.  Transcript, p. 3.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  A claimant is competent to testify to the symptoms experienced due to a diagnosed disability.  See 38 C.F.R. § 3.159(a)(2) (2011).

The Board also notes that, while the September 2009 examination report reflects that the examiner assessed the occupation impact of each of the Veteran's service-connected disabilities, it is not clear if the cumulative impact of all of the Veteran's service-connected disabilities on her ability to obtain and maintain substantially gainful employment was assessed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO shall obtain the records from the Social Security Administration added to the Veteran's file since the initial decision in January 2009.  At a minimum, the record of a decision rendered by an administrative law judge, and any medical records related to that decision, should be obtained and associated with the claims file.

2.  Obtain any VA treatment records related to the Veteran generated since 2009 and add them to the claims file.

3.  After the above is completed, the AMC/RO shall arrange for appropriate medical examinations of the Veteran by an appropriate examiner(s) to assess whether her service-connected disabilities render her unemployable.  The Board suggests that the examiner(s) consider consulting with a gynecologist in assessing the residual impact of the Veteran's hysterectomy and resulting osteoporosis.  All indicated tests and studies should be performed.  It should be determined whether all findings recorded are related to the service-connected pathology.  If symptoms of service-connected and nonservice-connected pathology cannot be dissociated, that should be noted in the claims file.  The AMC/RO shall ask the examiner(s) to assess the Veteran's ability to pursue substantially gainful employment in view of all service-connected pathology, without regard to age.  Specifically, the examiner(s) is to assess the cumulative impact of all of the Veteran's service-connected disabilities on her employability, as well as the impact of each disability or any combination of service-connected disabilities.  The AMC/RO shall ensure that the claim file is provided to the examiner(s) for use and reference in conducting the examination(s).  If the examiner(s) is unable to render an opinion, please state that fact for the record and the rationale for the inability to render an opinion.

4.  Advise the Veteran that it is her responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655, the consequences for failure to report for a VA examination without good cause include denial of the claim.  In the event she does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report(s) to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  After all of the above is complete, review the issue on appeal on a de novo basis.  If the determination remains unfavorable to the Veteran, she and her representative must be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last Statement of the Case.  The Veteran and her representative must be afforded the applicable time period in which to respond.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


